 


109 HRES 1059 IH: Expressing the sense of the House of Representatives that the Senate should act swiftly and expeditiously to give its advice and consent to ratification of the Comprehensive Test Ban Treaty.
U.S. House of Representatives
2006-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 1059 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2006 
Mrs. Tauscher (for herself, Mr. Conyers, Mr. Farr, Mr. Serrano, Mr. Leach, Mr. Rothman, Mr. Stark, Mr. Meehan, Mr. Abercrombie, Mr. Allen, Mr. Crowley, Ms. Loretta Sanchez of California, Mr. Skelton, Mr. McDermott, Mr. Delahunt, Ms. Lee, Mr. Doggett, Mr. George Miller of California, Ms. Pelosi, Ms. Matsui, Mr. Kennedy of Rhode Island, and Mr. McGovern) submitted the following resolution; which was referred to the Committee on International Relations 
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Senate should act swiftly and expeditiously to give its advice and consent to ratification of the Comprehensive Test Ban Treaty. 
 
 
Whereas securing a global nuclear test ban has been a central arms control objective for more than 40 years; 
Whereas on September 10, 1996, the United Nations approved the Comprehensive Test Ban Treaty; 
Whereas on September 24, 1996, the United States signed the Comprehensive Test Ban Treaty at the United Nations; 
Whereas 176 nations have signed the Comprehensive Test Ban Treaty so far, including Russia, China, the United Kingdom, France, and Israel; 
Whereas 135 nations have ratified the Comprehensive Test Ban Treaty, including all of the NATO partners of the United States; 
Whereas 10 states, including the United States must still ratify the Treaty for it to enter into force; 
Whereas the United States commitment to conclude the Comprehensive Test Ban Treaty was a pivotal factor in gaining international support for the indefinite extension of the Treaty on the Non-Proliferation of Nuclear Weapons, the cornerstone of the nonproliferation regime; 
Whereas the Comprehensive Test Ban Treaty will strengthen the global norm against nuclear testing, reinforce the nonproliferation regime, and thereby help efforts by the United States to stop the spread of nuclear weapons to additional nations or groups; 
Whereas by verifiably prohibiting any nuclear weapon test explosion or any other nuclear explosion, the Comprehensive Test Ban Treaty would help constrain the development of new types of nuclear warheads by existing nuclear-weapon states—including China, Russia, India, and Pakistan—and impede the development of smaller, more easily deliverable warheads by would-be nuclear weapon states; 
Whereas independent nuclear weapons experts, including a National Academy of Sciences Panel in 2002, believe that the United States has the technical capabilities to maintain confidence in the safety and reliability of its existing nuclear-weapon stockpile under a test ban, if adequate resources are made available to the Department of Energy’s nuclear weapon complex and are properly focused on this task; 
Whereas the National Academy of Sciences panel, which included 3 former lab directors, found that age-related defects mainly related to non-nuclear components can be expected, but that nuclear testing is not needed to discover these problems and is not likely to be needed to address them; 
Whereas, since 1992, the United States has observed a moratorium on nuclear testing; 
Whereas, for each of the last 10 years, the Secretary of Defense and Secretary of Energy have formally certified to the President that the United States nuclear stockpile continues to be safe and reliable without nuclear testing; 
Whereas the entry into force of the Comprehensive Test Ban Treaty is essential to realizing the full benefits of the Treaty’s extensive international monitoring system and on-site inspection capabilities, which enhance the national security of the United States; and 
Whereas the Comprehensive Test Ban Treaty remains on the executive calendar of the United States Senate: Now, therefore, be it 
 
That it is the sense of the House of Representatives that the Senate should act swiftly and expeditiously to give its advice and consent to ratification of the Comprehensive Test Ban Treaty. 
 
